DETAILED ACTION
This detailed action is in response to the amendments and argument filed on August 11, 2021, and any subsequent filings.
Claims 1-15 stand rejected.  Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
The drawings have been amended and the objections withdrawn.
Specification
The specification has not been amended and the prior objections withdrawn.
Claim Objections
Claim 6 has been amended and the objection withdrawn.
Claim Rejections - 35 USC § 112
Claim 3
Applicants' arguments (Remarks, Page 10/Paragraph 4 (hereinafter "Pg/Pr"), filed August 11, 2021, with respect to Claim 3 have been fully considered and are persuasive.  The rejection of Claim 3 has been withdrawn. 
Claim 8
Applicants' arguments filed August 11, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that "incised" has it plain meaning (Remarks, Pg10/Pr5), Applicants have not identified the plain meaning.  As to Applicants' argument that "incised" is used in the specification (Remarks, Pg10/Pr5-Pg12/Pr1), the recited passages either repeat the term without providing a plain meaning or do not mention the term at all.  Similarly, Applicants reliance upon figures does not provide the plain meaning of the term.
Claims 10 and 11
Applicants' arguments filed August 11, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that the structure of a "gap adjuster" may be round in certain numbered paragraphs and figures (Remarks, Pg12/Pr2), the specification as filed does not include numbered paragraphs and Applicants have not identified any structure in the figures that constitutes a gap adjuster. 
Claim Rejections - 35 USC § 102
Claims 1-5 and 7-12
Applicants' arguments filed August 11, 2021 have been fully considered but they are not persuasive.
Applicants' arguments are directed towards amended Claim 1 (Remarks, Pg12/Pr4-Pg17/Pr1) and are not persuasive for the reasons detailed in the rejection below.
Claim Rejections - 35 USC § 103
Claim 6 and 13-15
Applicants' arguments filed August 11, 2021 have been fully considered but they are not persuasive.
Applicants offer no reasons that Claims 6 and 13-15 are not obvious other than those offered with respect to Claim 1 from which the claims depend.  Thus, the rejections stand.
Double Patenting
Applicants' arguments filed August 11, 2021 have been fully considered but they are not persuasive.
Applicants' arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the double patenting references.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed August 11, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: on page 40, lines 28-29 indicating a collecting space may be the same or similar to collecting space 132 shown in Figures 10 and 11.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  an indefinite article is required before the term "inner" in line 12 to render the claim grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Applicants have not pointed out where the amended claims are supported in the application as filed (MPEP 2163.04), nor does there appear to be a written description of the following claim limitations:
In Claim 1, "porous";
In Claim 1, "the first support acts as a passage for filtered water that passes through the membrane";
In Claim 1, "at least a portion of the edge of the filtration member inserted into the support frame exposes the first support";
In Claim 1, "wherein the support frame comprises a spaced portion between the portion of the filtration member where the first support is exposed and inner surface of the support frame";
In Claim 1, "wherein the spaced portion acts as a flow path through which the filtered water from the first support flows";
In Claim 2, "a portion of the edge of the filtration member disposed in the flow path"; and, 
In Claim 10, "a gap adjuster for adjusting a gap between adjacent filtration members of the plurality of filtration members."
Claims not specifically detailed above constitute new matter due to their dependency on the claims which have been rejected for introducing new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "porous" yet the claim and specification do not identify what is meant that the first support may be porous at the same time as providing a portion of the passage for the filtered water.  For purposes of examination, the limitation will be interpreted to mean water may flow past the first support.
Claim 1 recites part of the filtration member inserted into the support frame exposes the first support but does not recite what the first support is being exposed to.  
Claim 1 recites a spaced portion defined by a the location where the first support is exposed yet as noted above the exposure itself is indefinite rendering the claimed spaced portion indefinite.  For purposes of examination, the limitation will be interpreted to mean a support frame having a spaced portion.
Claim 8 recites the term "incised" which renders the claim indefinite as the term is not defined by the claim, the specification, or drawings, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, this claim will be interpreted to require any step surface.
Claim 9 a collecting space defined by adjacent end portions yet does not indicate whether these are adjacent end portions of the same at least one of the plurality of frames or between the at least one of the plurality of frames and another thereby rendering the claim indefinite as to which end portion.
Claim 10 recites "a gap adjuster" yet the claim, figures, and specification provide no structure for the limitation rendering the claim indefinite as to what structure is claimed.  For purposes of examination, this limitation has been interpreted as being deleted.
Claim 11 recites "the gap adjuster" yet the claim, figures, and specification provide not structure for the limitation rendering the claim indefinite as to what structure is claimed.  For purposes of examination, this limitation has been interpreted as being deleted.
Claim 11 recites "a gap adjuster" rendering the claim indefinite as to whether this is the same limitation recited in Claim 10 from which the claim depends.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
The prior art, if possible, has been searched for the above recited indefinite claims.  Where the claimed structure cannot be ascertained, no prior art search could be conducted and as a result no rejections based on prior art made.  Although no rejection based upon the prior art has been made, this does not mean that the prior art does not disclose the intended definite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun, Korean Publication No. 10-2006-0019241 (hereinafter "Hyun").  A machine  translation has previously been provided and the claims are mapped to that translation and the drawings in the original document.
Applicants' claims are directed towards a device.
Regarding Claims 1-5 and 7-12, Hyun discloses a flat-plate filter for water treatment, a plate-shaped filtration member (Figs. 2, 6, item 10) including a porous first support comprising two surfaces (Figs. 4, 5, item 11; see also 112(b) analysis) and a membrane formed on both surfaces of the first support (Figs. 1, 2, 4, 5, items 14); and a support frame into which an edge of the filtration member is inserted so as to support the filtration member (Figs. 1, 2, 5, item 15 (note reference character 15 at side of membrane 
Additional Disclosures Included:  Claim 2: wherein the membrane is removed from at least a portion of the edge of the filtration member disposed in the flow path such that the first support is exposed to the flow path (Fig. 5; see also 112(b) analysis above).  Claim 3: wherein  the support frame includes a plurality of frames coupled to the edge of the filtration member (Figs. 1, 2, 5, items 14, 15 (note reference character 15 at side of membrane not duplicate reference character 15 at water receiving hole)); and each of the plurality of frames includes a first plate and a pair of second plates extending from both end portions of the first plate so as to allow the edge of the filtration member to be inserted (Fig. 5 (note plates comprising support frame 15)).  Claim 4: wherein the flow path is formed by inner surfaces of the first plate and the second plates and one surface of the Claim 5: wherein only the first support on one surface of the filtration member is brought into contact with the first plate (Fig. 5 (note top vertical first plate of support frame 15 only contact first support 11 at one surface)).  Claim 7: wherein an accommodation space for accommodating an adhesive member is formed between the filtration member and inner surfaces of the second plates (Fig. 5 (note space denoted 23), Pg3/Pr1, Pg4/Pr1, Pg6/Pr1).  Claim 8: wherein the accommodation space is formed through at least one step surface, which is formed on an inner surface of an end portion of the second plate by being incised in a length direction of the frame (Fig. 5; see also 112(b) analysis above).  Claim 9: wherein the plurality of frames are disposed such that one end portion of at least one of the plurality of frames is brought into contact with another end portion thereof (Figs. 1, 2); a collecting space in which filtered water flows in different directions through the flow path is formed at adjacent end portions constituting a corner of the support frame (Fig. 2; see also 112(b) analysis above); and the collecting space communicates with a water receiving hole for discharging the filtered water (Fig. 2, item 15 (note reference character 15 at water receiving hole not duplicate reference character 15 indicating support frame)).  Claim 10: a plurality of connecting members coupled to corners of the support frame (Figs. 1, 2, items 16) and a plurality of filtration members (Fig. 7), wherein a gap adjuster for adjusting a gap between adjacent filtration members of the plurality of filtration members is provided to at least one among the plurality of connecting members (Figs. 1, 2, 6 (note width of connecting member 16 acts as gap adjuster); see also 112(b) analysis above).  Claim 11: wherein each of the plurality of connecting members includes a body coupled to the corner of the support frame (Figs. 1, 2, items 16); and the gap adjuster having an engagement hole through Claim 12: wherein at least one of the plurality of connecting members further includes a water receiving hole for discharging the filtered water flowing into the flow path (Figs. 1, 2, items 15, 16 (note reference character 15 at water receiving hole not duplicate reference character 15 indicating support frame)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Hyun, Korean Publication No. 10-2006-0019241 (hereinafter "Hyun").  A machine translation has previously been provided and the claims are mapped to that translation and the drawings in the original document.
Applicants' claim is directed towards a device.
Hyun discloses the flat-plate filter for water treatment of Claim 3 except wherein each of the plurality of frames further includes a confinement member protruding from an inner surface of the first plate toward the flow path so as to limit an insertion depth of the filtration member.
Hyun further discloses a confinement member protruding from an inner surface of the second plate toward the flow path so as to limit an insertion depth of the filtration member (Fig. 5, item 21).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first embodiment disclosed by Hyun by relocating the confinement member because only two finite solutions on the first or second plate are possible and placement of the confinement member on the first plate would provide a reasonable expectation of success of the predictable solution to limit an insertion depth of the filtration member.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun, Korean Publication No. 10-2006-0019241 (hereinafter "Hyun") in view of Morita, .
Applicants' claims are directed towards a device.
Regarding Claims 13 and 15, Hyun discloses the flat-plate filter for water treatment of Claim 1 except wherein the filtration member further includes a second support disposed between the membrane and the first support.
Morita also relates to a flat-plate filter and discloses wherein the filtration member further includes a second support disposed between the membrane and the first support (Fig. 9A, items 11A, 11B, 18A, 18B, 32, Pg11/Pr204).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the flat-plate filter disclosed by Hyun with the second support disclosed by Morita because, according to Morita, this configuration "can secure a treated liquid flow path while stably supporting the filtration membranes" (Pg11/Pr205).
Additional Disclosures Included:  Claim 15: a flat-plate filter module for water treatment comprising a plurality of flat-plate filters for water treatment of Claim 1, each of which includes at least one water receiving hole through which water filtered through a filtration member is discharged and which are disposed in parallel geometrically (Hyun (see Claim 1 analysis above); Morita Figs. 4, 5 (Pg5/Pr78 (note connection in parallel)); a fixing frame configured to fix the plurality of flat-plate filters for water treatment disposed in parallel via at least one engagement bar (Morita, Figs. 4, 5 (note engagement bar hole), Pg7/Pr109 (note membranes suspended)); and at least one common water receiving .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun, Korean Publication No. 10-2006-0019241 (hereinafter "Hyun") in view of Hwang, International Publication No. WO 2014/126443 A1(hereinafter "Hwang").  A machine translation has previously been provided and the claim is mapped to that translation and the drawings in the original document.
Applicants' claim is directed towards a device.
Hyun discloses the flat-plate filter for water treatment of Claim 1 except  wherein the membrane is made of a nanofiber web.
Hwang also relate to a flat-plate filter with a first support and membranes formed on both surfaces and discloses wherein the membrane is made of a nanofiber web which is formed of nanofibers (Pg3/Pr5-Pg4/Pr3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the membrane disclosed by Hyun with the nanofibers disclosed by Hwang because, according to Hwang, the nanofibers improve durability, allow pore size selection, and allow for a thinner membrane (Pg3/Pr5-Pg4/Pr1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, and 6 of U.S. Patent No. 10,589,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites the same claim limitations albeit in different order.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779